Appellant was convicted of being a vagrant in that he habitually associated with prostitutes and loitered habitually in and around houses of prostitution.
There are a number of complaints in the motion for a new trial in regard to the admissibility of certain testimony, but as no bills of exception thereto were reserved, — at least none being in the record, — we can not review these questions.
There is a paper in the record styled "statement of facts," but same was never signed nor approved by the judge trying the case, and therefore can not be considered for any purpose; the motion of the Assistant Attorney-General to strike it from the record is sustained. However, if we could consider same, taking into consideration the two special charges given at appellant's request, no error would be presented.
The judgment is affirmed.
Affirmed.